Citation Nr: 1039239	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  03-36 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral varicose 
veins with deep venous thrombosis, status post-phlebitic 
syndrome, claimed as secondary to service-connected diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Atlanta, 
Georgia.  This claim was previously remanded by the Board in 
August 2009 for additional evidentiary development.  



FINDINGS OF FACT

1.  An unappealed July 1996 rating decision denied service 
connection for phlebitis.   

2.  The evidence received since the July 1996 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and it does not raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The July 1996 rating decision denying service connection for 
phlebitis is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 
C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for bilateral varicose 
veins with deep venous thrombosis, status post-phlebitic 
syndrome, is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in August 2003, 
October 2007 and October 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, VA 
obtained the Veteran's service treatment records, as well as the 
records of the Veteran's outpatient treatment with VA.  Copies of 
the Veteran's private treatment records have also been 
incorporated into the claims file.  

The Board recognizes that the Veteran has not been afforded a VA 
examination for his varicose veins.  However, no examination is 
necessary in order to adjudicate this claim.  According to 38 
C.F.R. § 3.159(c)(4)(iii), paragraph 3.159(c)(4)(i) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  The Court has 
interpreted this to mean that VA is not required to provide 
examination or opinions to a claimant who attempts to reopen a 
finally adjudicated claim until new and material evidence has 
been submitted.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  As will 
be discussed in a subsequent section, new and material evidence 
has not been submitted regarding this claim. 

Additionally, the Board finds there has been substantial 
compliance with its most recent remand directives of August 2009.  
The Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance."  See D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall (Stegall v. West, 11 Vet. App. 268) violation when the 
examiner made the ultimate determination required by the Board's 
remand).  The RO provided the Veteran with notice in October 2009 
that complied with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Based on the foregoing, the Board finds that the RO/AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  

Lastly, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.


Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  


Facts and Analysis

By a letter dated July 1996, the Veteran was notified of a rating 
decision that month denying service connection for phlebitis and 
cellulitis, claimed as due to inservice herbicide exposure.  
Service connection was also denied as not secondary to service-
connected bilateral dermatophytosis of the feet and as not 
incurred in or aggravated by active service.  In September 1996, 
the Veteran filed a Notice of Disagreement regarding the July 
1996 denial.  A Statement of the Case was issued in October 1996, 
but the Veteran did not file a Substantive Appeal which would 
have perfected or completed that appeal.  Accordingly, that 
decision is final.  See 38 C.F.R. § 20.1103.  

In sum, the Veteran was previously denied service connection for 
phlebitis in a July 1996 rating decision.  The RO denied the 
Veteran's claim because there was no evidence relating phlebitis 
or varicose veins to Agent Orange exposure and because there was 
no evidence suggesting that these disabilities manifested during 
service or that they were aggravated by service.  Therefore, for 
the evidence to be material in this case, it must address these 
unestablished facts.  

With that having been said, the Board finds that new and material 
evidence sufficient to reopen the Veteran's claim has not been 
submitted.  A number of private medical records have been 
submitted to VA since the previous denial.  Multiple records from 
the 1990s demonstrate that the Veteran suffered from varicose 
veins with thrombophlebitis.  Also, according to May 2001 and 
September 2002 records, the Veteran suffered from deep venous 
thrombosis that had its onset in 1993.  This evidence is not 
material, as a diagnosis of this disability was well-established 
at the time of the previous RO denial.  As such, it does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  

The record also contains a number of VA outpatient treatment 
records since the previous denial.  A March 2002 record notes 
that the Veteran suffered from chronic venous insufficiency 
status post vein stripping in October 1994.  According to a 
September 2006 record, the Veteran suffered from venous stasis.  
A March 2007 record notes a diagnosis of peripheral vascular 
disease.  These records do not relate the Veteran's venous 
disability to military service, Agent Orange, or any service-
connected disability.  As such, these records are not material to 
the Veteran's claim.  

The Veteran was also afforded VA examinations in August 2004, 
February 2007 and July 2008 for various disabilities.  However, 
none of these examination reports suggest that the Veteran 
suffers from varicose veins as a result of active service or 
diabetes mellitus.  A Social Security Administration (SSA) 
decision has also been incorporated into the evidence of record.  
However, while this decision makes note of the Veteran's history 
of phlebitis and varicose veins, there is no indication that 
these disabilities are somehow related to active service.  The 
Veteran has also submitted a number of photographs of his legs.  
Unfortunately, these pictures fail to demonstrate that the 
Veteran suffers from varicose veins or any other vascular 
disorder of the lower extremities as a result of service, Agent 
Orange, or diabetes mellitus.  

In summary, none of the new evidence received by VA is material 
to the claim of entitlement to service connection for varicose 
veins.  While a number of records confirm that the Veteran 
suffers from a venous disability of the lower extremities, none 
of the evidence suggests a relationship between these conditions 
and his active service.  They also do not suggest that they are 
secondary to Agent Orange exposure or diabetes mellitus.  As 
such, none of the evidence received by VA since the previous 
final denial addresses an unestablished fact necessary to 
substantiate the claim, and as such, it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  

The Board recognizes that the Veteran is now seeking service 
connection for varicose veins as secondary to his service-
connected diabetes mellitus.  However, a claim based on a new 
theory of entitlement is not a new claim, but constitutes an 
application to reopen the previously denied claim.  Ashford v. 
Brown, 10 Vet. App. 120 (1997).  Therefore, this theory alone is 
not sufficient to reopen the Veteran's claim, and he has not 
submitted any evidence demonstrating that his varicose veins are 
secondary to diabetes mellitus.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for bilateral varicose veins with deep venous 
thrombosis, status post-phlebetic syndrome remains denied.  



ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for bilateral varicose veins 
with deep venous thrombosis, status post-phlebitic syndrome, is 
not reopened and remains denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


